APPROVAL OF JOINT FIDELITY BOND AND JOINT INSURED FIDELITY BOND AGREEMENT VOTED: That the Managers find that the participation in the Joint Fidelity Bond is in the best interests of the Funds and that the proper officers be, and they hereby are, authorized to execute, with the advice of legal counsel to the Funds, a Joint Fidelity Bond on behalf of the Funds in the amount of $350,000. VOTED: That the Managers find that the premium is fair and reasonable provided that the allocation of the premium be in accordance with a formula under which each Fund pays no more than its pro rata share of the premium based on relative asset size and, in any event, a Fund would pay no more than the premium of an individual policy and no more than the share of the joint premiums based on the relative premiums which would apply to individual policies obtained by the funds participating in the Joint Fidelity Bond. VOTED:
